Exhibit 10.11

 

LOGO [g40660ex10_11.jpg]

 

DATED

--------------------------------------------------------------------------------

  

April 15

--------------------------------------------------------------------------------

  

2005

--------------------------------------------------------------------------------

                                               

 

(1) OMX SECURITIES SERVICES UK LLP

 

(2) INSTINET GLOBAL SERVICES LIMITED

 

--------------------------------------------------------------------------------

 

OUTSOURCING AGREEMENT

FIGARO ASP SERVICE

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

THIS AGREEMENT is made April 15, 2005

 

BETWEEN

 

(1) OMX SECURITIES SERVICES UK LLP (a Limited Liability Partnership) whose
registered office address is at Canterbury House, 85 Newhall Street, Birmingham
B3 1LH (“OMX”); and

 

(2) INSTINET GLOBAL SERVICES LIMITED whose principal place of business is at 3rd
Floor, Commodity Quay, East Smithfield, London, E1W 1AZ (“Client”)

 

BACKGROUND

 

(A) OMX provides outsourcing, clearing, settlement and related services

 

(B) The Client provides brokerage services to its customers

 

(C) OMX has agreed to provide the Client Services to the Client on the terms set
out in this Agreement

 

OPERATIVE PROVISIONS

 

1. DEFINITIONS

 

1.1 In this Agreement, the following expressions shall have the following
meanings unless the context otherwise requires:

 

“Acceptance Testing”    The acceptance testing procedures in respect of the
System (or any part thereof) contained or referred to in Clause 5 “Acceptance
Criteria”    means the criteria for acceptance for each of the CISBOR Services
and FR Services as set out in Schedule 2 “Affiliate”    means in relation to
either the Client or OMX, a company which is a subsidiary or holding company of
it, or any company which is a subsidiary of any such holding company, “holding
company” and “subsidiary” having the meanings ascribed to them in section 736
Companies Act 1985 “Agreed Rates”    means the same as in the Professional
Services Agreement “Back Office Software”    those parts of the back office
software of the System set out in Part B of Schedule 6 (and any modification,
update or addition made available by OMX)

 

2



--------------------------------------------------------------------------------

“Best Industry Practice”    means the exercise of skill, diligence, prudence and
foresight as would reasonably and ordinarily be expected from a skilled and
experienced person exercising all due care and attention in seeking to comply
with its contractual obligations and in compliance with all applicable laws and
engaged in the same type of undertaking “Business Day”    a day other than
Saturday or Sunday or a public or bank holiday in England “Business
Requirements”    the business requirements of the Client and its Affiliates as
set out in work order number 2005-003 signed between Instinet Europe Limited and
OMX on 25th February 2005 pursuant to the Professional Services Agreement
“Change Control Procedures”    the procedure described in Schedule 8 “Charges”
   the charges payable by Client, including but not limited to the Direct and
Indirect Charges, pursuant to Schedule 3 “CISBOR Service”    means the CIS back
office replacement service being that part of the Client Services which is
intended by both parties to replace the in scope services being performed by the
Client’s CIS system “CISBOR Transition Period”    means the period of transition
from CIS to Figaro in respect of the CISBOR Service as set out in Schedule 2
“Client Data”    means all data, information or text embodied in any electronic
or tangible medium, and which are supplied or in respect of which access is
granted to OMX by the Client and/or an Affiliate of the Client under this
Agreement or is generated by OMX from such data, information or text during this
Agreement in connection with the provision of the Services; “Client Services”   
those of the services set out in Schedule 3 which are identified in Schedule 3
as being provided by OMX under this Agreement and, as the same may be modified
added to or replaced during the term of this Agreement “Client Service Levels”
   the levels to which the Client Services are to be provided to Client by OMX
as set out in Schedule 5

 

3



--------------------------------------------------------------------------------

“Commencement Date”    the date of ‘live’ commencement of any of the Client
Services after completion of the Implementation Services “Control”    Control as
defined by section 416 of the Income and Corporation Taxes Act 1988. “Default”
   means in relation to either party any material breach of the obligations of
that party (including but not limited to fundamental breach or breach of a
fundamental term) or any material default, act, omission or negligence of that
party, its employees, servants, agents, or subcontractors in connection with or
in relation to the subject matter of this Agreement and in respect of which that
party is liable to the other and also, in the relation to OMX’s obligations
only, the failure of OMX to meet the Acceptance Criteria by the Transition Dates
or such other dates as the Client has agreed with OMX in writing if so agreed;
“Direct Charges”    the charges payable by Client to OMX for the provision of
Client Services as specified in Schedule 3 “Direct Loss”    has the meaning
ascribed to it in Clause 7.4 “Effective Date”    the date written at the head of
this Agreement, or, if none, the date of last signature of this Agreement “FR
Service”    means Fiscal replacement service meaning that part of the Client
Services which is intended by both parties to replace the in scope services
being performed by a third party system called Fiscal “FR Transition Period”   
means the period of transition from the Fiscal system to the Figaro system in
respect of providing the FR Service as set out in Schedule 2 “FSA”    The
Financial Services Authority “FSMA”    The Financial Services and Markets Act
2000 “Force Majeure”    in relation to either party, circumstances beyond the
reasonable control of that party, including, without limitation, acts of God,
acts of governmental or supra-national authority, outbreak of hostilities,
national emergency, an act of terrorism, riots, civil commotion, fire,
explosion, flood, epidemic, lock outs (whether or not by that party), strikes
and other industrial disputes, (in each case, whether or not relating to that
party’s workforce)

 

4



--------------------------------------------------------------------------------

“Front Office Software”    those parts of the front office software of the
System set out in Part A of Schedule 6 (and any modification, update or addition
made available by OMX) “Implementation Services”    the implementation services
as set out in the Professional Services Agreement, Work Orders and Schedule 1
“Indirect Charges”    any charges or disbursements payable by Client to OMX for
the benefit of a third party as specified in Schedule 3 “Initial Period”    the
period commencing as set out in Schedule 1 “Intellectual Property Rights”    all
intellectual property rights, howsoever, arising and in whatever media, whether
or not registered, including (without limitation) copyright, patents,
trademarks, website marks, trade names, registered designs and any applications
for the protection or registration of these rights “OMX Software”    the
software products identified as OMX software in Part’s A, B and C of Schedule 6
and any other software products, other than Third Party Software, which are
supplied by OMX under this Agreement, together with any software modules or
interfaces which are created by OMX (which may include modules or interfaces
which work in conjunction with Third Party Software) “Point of Connection”    in
the context of the provision of the Services to the Client, the point at which
Client’s facilities connect to the System in order to complete the
communications path necessary for Client to receive the Services. For Clients
whom OMX agree may connect using the internet, the Point of Connection will be
the junction between the System and the internet. For Clients whom OMX agree may
connect using a leased line, the Point of Connection will be the junction
between the System and Client’s router at the end of the leased line “Project
Plan”    the plan and timetable for the provision of the Implementation Services
as set out in Schedule 2 “Professional Services Agreement”    The Professional
Services Agreement entered into between Instinet Europe Limited and OMX dated
14th January 2005 and the provisions from time to time of that Agreement

 

5



--------------------------------------------------------------------------------

“Regulatory Requirements”    means all relevant regulatory requirements to which
the Client is subject in connection with the Services including, but not limited
to, such requirements of the Financial Services Authority and the markets or
exchanges upon which the Client and/or its Affiliates conduct trades within
Europe and Asia “Representative”    the person nominated by each party in
accordance with clause 18 “Services”    collectively, the Implementation
Services, the Support Services and the Client Services and as the same may be
modified added to or replaced during the term of this Agreement “Site(s)”    the
address(es) set out in Schedule 1 and such further or alternative addresses as
may be agreed between the parties, being the locations to or in respect of which
the Services are to be provided by OMX to Client “Software”    the Front Office
Software, Back Office Software and Web Trading Software and Third Party Software
“Software Documentation”    means the same as in the Professional Services
Agreement “System”    the equipment, Software and infrastructure owned by or
licensed to OMX used to provide the Services “Support Services”    the support
services to be provided to Client by OMX as set out in Schedule 7 “Third Party
Licence”    written terms by which a third party licenses the use of the Third
Party Software to Client “Third Party Software”    the software products
identified as third party software in Part D of Schedule 6 and any other
software products which are licensed by a third party and which are supplied by
OMX or are used by Client in relation to the Client Services under this
Agreement “Transfer Date”    means each of the dates upon which the services
provided by Fiscal and CIS as at the date of this Agreement are to transfer over
to Figaro as set out in Schedule 2

 

6



--------------------------------------------------------------------------------

“Transition Period”    means the FR Transition Period or the CISBOR Transition
Period as applicable “Transition Plan”    means the plan for transition from
Fiscal to Figaro or the plan to transition from CIS to Figaro as applicable and
as set out in Schedule 2 “VAT”    Value Added Tax “Web Trading Software”   
those parts of the online web trading software of the System set out in Part C
in of Schedule 6 (and any modification update or addition made available by OMX)
“Work Order”    means the same as in the Professional Services Agreement

 

1.2 The index and headings to the clauses and Schedules of this Agreement shall
not affect its construction.

 

1.3 Where the context so requires or admits, the masculine shall include the
feminine and the neuter, and the singular shall include the plural and vice
versa.

 

1.4 Any reference to “writing or cognate expressions” includes references to any
communication effected by e- mail, facsimile or any comparable means.

 

1.5 Any reference in this Agreement to a clause or Schedule is a reference to a
clause of or a Schedule to this Agreement and references to paragraphs are to
paragraphs in the Schedule in which such paragraph appears.

 

1.6 The expression “person” means any individual, firm, company, incorporated
association, partnership, limited liability partnership, government, state or
agency of state, or joint venture.

 

1.7 Any reference to a statute or statutory provision shall be construed as a
reference to the same as from time to time amended, consolidated, modified,
extended, re-enacted, or replaced provided that in the case of amendments,
consolidation, modification, extensions, re-enactments or replacements made
after the date of this Agreement they shall not have effected a substantive
change to that provision.

 

1.8 All amounts expressed in this Agreement as being payable by Client or OMX
are expressed exclusive of any VAT which may be chargeable and which shall be
paid in addition at the rate for the time being prescribed by law.

 

1.9 If there is a conflict:

 

  1.9.1 Between the various documents forming part of this Agreement then those
documents shall prevail over one another in the following order of priority:

 

  1.9.1.1  Clause 1 to 39 (highest priority);

 

7



--------------------------------------------------------------------------------

  1.9.1.2  The Schedules;

 

  1.9.1.3  Any other document expressly incorporated within this Agreement by
virtue of a provision of this Agreement (lowest priority).

 

2. DURATION

 

This Agreement shall commence on the date hereof and shall (subject to the other
provisions of this Agreement for early termination for cause or force majeure
set out in clauses 5.4.2, 20 and 23) continue for the Initial Period, and
thereafter until terminated by either party giving not less than twelve months’
notice in writing to the other (any such notice to expire not earlier than the
end of the Initial Period).

 

3. APPOINTMENT OF OMX

 

3.1 OMX agrees with effect from the date of this Agreement to carry out the
Implementation Services and, subject to clause 5, with effect from the
Commencement Date to supply the Client Services and the Support Services in
accordance with the Client Service Levels and upon the terms and conditions of
this Agreement, and in consideration of the payment of the Charges by Client.

 

3.2 All dates and times agreed by both parties, including those in the Project
Plan are agreed by the parties in good faith. OMX will use all reasonable
endeavours to ensure that the Services will be undertaken in accordance with
this Agreement. Time shall not be of the essence unless otherwise specified
elsewhere in this Agreement or a subsequently in a Work Order.

 

3.3 Subject to Clause 3.5 and Clause 4.2 if OMX is prevented or delayed from
performing any of its obligations under this Agreement in a material way by
reason of any material act, default or omission of Client and/or its agents
and/or its employees and/or its subcontractors or a material failure by Client
to comply in a timely manner with its obligations and responsibilities as set
out in this Agreement then:

 

  3.3.1 OMX shall notify any additional costs, expenses, liabilities whether
under the terms of this Agreement or under the Professional Services Agreement
or otherwise (“Additional Costs”) to the extent that OMX has incurred or
sustained such Additional Costs as a result of the material act omission or
default of Client and/or its agents and/or its subcontractors and/or its
employees and Client shall make payment of agreed Additional Costs to OMX within
thirty (30) days of receipt of OMX’s invoice for the same; and

 

  3.3.2 to the extent that OMX is not at fault, OMX shall not be in breach of
any terms of this Agreement, which it might otherwise be in breach of but for
this sub-clause and times for performance by OMX shall be extended by a
reasonable period of time to the extent reasonably necessary.

 

8



--------------------------------------------------------------------------------

3.4 Any additional services requested by the Client may be supplied by OMX under
the provisions of the Professional Services Agreement or by amendment of this
Agreement. As at the date of this Agreement it is acknowledged by the parties
that the Professional Services Agreement and Work Orders under that Agreement
has been executed between Instinet Europe Limited and OMX. The parties intend to
novate the Professional Services Agreement to Instinet Global Services Limited
but until such novation is formalised Instinet Global Services shall be able to
claim the benefits and suffer the burdens of the Professional Services Agreement
as if it were a party to that Agreement in place of Instinet Europe Limited.

 

3.5 Should Additional Costs be in dispute then such dispute will be resolved in
accordance with Clause 33.

 

4. CLIENT RESPONSIBILITIES

 

4.1 Subject to the rest of this Clause 4, the Client shall carry out and/or be
responsible for all those matters set out in Schedule 4.

 

4.2 In the event that OMX considers either that the Client is in breach of any
obligations or that OMX is otherwise unable to perform any obligations as a
result of any other act or relevant omission of the Client (in either case other
than the due and proper performance by the Client of its obligations hereunder)
OMX shall only be entitled to rely on such breach, act or relevant omission as
relieving it from the performance of any of its obligations:

 

  4.2.1 if OMX shall reasonably promptly after it becomes aware of the alleged
breach, act or omission came to its attention have notified the Client in
writing setting out in reasonable detail such breach, act or omission; and

 

  4.2.2 to the extent that such breach, act or omission by the Client precludes
or restricts performance by OMX of its obligations hereunder in the manner
contemplated hereby.

 

5. IMPLEMENTATION SERVICES, ACCEPTANCE TESTING AND TRANSITION

 

5.1 The Implementation Services required in order to migrate Client to or set up
Client with the Client Services shall be carried out by OMX in accordance with
the Project Plan.

 

5.2 During each Transition Period OMX shall comply with the relevant Transition
Plan set out in Schedule 2, time being of the essence. Each Transition Period
shall end on the relevant Transfer Date if OMX:

 

  5.2.1 has complied fully with all the relevant Acceptance Criteria set out in
the relevant Transition Plan; or

 

  5.2.2 the Client has agreed in writing that OMX has adequately demonstrated
its capacity to deliver the Services in accordance with this Agreement to the
Client’s reasonable satisfaction.

 

9



--------------------------------------------------------------------------------

5.3 During the relevant Transition Period, the Client shall monitor and record
OMX’s performance against the relevant Acceptance Criteria as set out in
Schedule 2 and shall notify OMX if any such Acceptance Criteria have not been
met in accordance with the relevant Transition Plan. OMX shall, at no additional
cost, provide the Client with information and co-operation reasonably required
by the Client for this purpose. On receipt of such notice OMX shall, at the
earliest possible date and without prejudice to the Client’s other rights and
remedies under this Agreement or otherwise, arrange all additional resources
that are required to comply with the relevant Acceptance Criteria under this
Agreement at no additional charge to the Client.

 

5.4 If in the Client’s reasonable opinion Clause 5.3 has not been complied with
by OMX at the first date in the relevant Transition Plan that could be the
applicable Transfer Date, then the Client shall have the right at its sole
discretion but having consulted with OMX either to:

 

  5.4.1  extend the relevant Transition Period for such period or periods as
specified by the Client at its sole discretion during which period or periods
OMX shall correct any faults or omissions which caused the failure to complete
the relevant Transition Plan; or

 

  5.4.2  terminate this Agreement forthwith by notice in writing to OMX

 

5.5 The Client shall have the right (at its sole discretion) upon the expiry of
any extension of any Transition Period under Clause 5.4.1, where compliance or
satisfaction has still not been given to the Client under Clause 5.2, to
re-apply (at its sole discretion) any of the options set out in Clause 5.4.

 

5.6 Notwithstanding the provisions of this Clause 5 the Client shall not be
entitled to exercise its rights to terminate this Agreement to the extent that
the failure of OMX to meet the Acceptance Criteria within the relevant
Transition Period is due to material, lack of cooperation by the Client or by
relevant third parties not including any Affiliates of OMX.

 

5.7 The System (or any part thereof as in clause 5.4 below) or any New Release
(as defined in Schedule 7) shall be deemed to be delivered when it has been
delivered or made available to the Client in usable form in readiness for
Acceptance Testing

 

5.8 Acceptance Testing must be performed by the Client within the period agreed
in a Work Order or the Project Plan (including any New Release) or any part
thereof which is reasonably capable of being subject to separate Acceptance
Testing

 

5.9 Acceptance Testing shall take place in respect of the System (including any
New Release) or any part thereof in accordance with the following procedures

 

  5.9.1  The parties hereby agree plans for Acceptance Testing (“the Test
Plans”) including details of test scripts and data as set out in Schedule 2 or
as shall be agreed in a Work Order

 

  5.9.2  The Client must prepare suitable test data to allow Acceptance Testing
to take place in accordance with the Test Plan. OMX will notify the Client of
OMX’s reasonable requirements in respect of the test data.

 

10



--------------------------------------------------------------------------------

  5.9.3  The test data and test scripts shall be processed in accordance with
the Test Plan and the Client shall at each stage or part of Acceptance Testing
express in writing to OMX full and precise details of any failures or problems
with the System of which it becomes actually aware.

 

  5.9.4  If any such failures or problems prevent the Client from continuing
with Acceptance Testing, OMX shall use all reasonable endeavours to correct such
failures or problems as soon as reasonably practicable in order to allow for the
completion of Acceptance Testing once such failures or problems have been
corrected.

 

5.10 The System or any part thereof which is subject to separate Acceptance
Testing shall be deemed to be accepted on the first to occur of the following:

 

  5.10.1  completion of the Acceptance Testing including correction of failures
or problems notified in writing to OMX (as detailed in Clause 5.9.3 above) with
such correction having been communicated to the Client; or

 

  5.10.2  the end of the specified period for Acceptance Testing without
Acceptance Testing having been carried out by Client or without Client having
expressed in writing to OMX any dissatisfaction in respect of the System; or

 

  5.10.3  where OMX is precluded or unreasonably delayed by the Client from
rectifying or correcting any failures or problems with the System; or

 

  5.10.4  Client modifying or commencing live running of the whole or any part
of the System

 

5.11 The Client shall on satisfactory completion of Acceptance Testing of the
System or any part thereof which is subject to separate Acceptance Testing
notify OMX in writing as soon as reasonably practicable as to the Client’s
acceptance of the System.

 

5.12 The Client shall if reasonably required by OMX sign a formal acceptance
certificate acknowledging satisfactory completion of Acceptance Testing in
respect of the System or any part thereof which is subject to separate
Acceptance Testing, the wording of such certificate to be agreed.

 

6. COMMENCEMENT OF CLIENT SERVICES AND SUPPORT SERVICES

 

6.1 Subject to Client’s acceptance of the System in accordance with Clause 5 the
relevant Client Services will commence after completion of Acceptance Testing as
specified in Clause 5 above on the relevant Transfer Dates and the Support
Services will commence after completion of key staff training.

 

7. SERVICE LEVELS

 

7.1 OMX shall ensure that the Services are performed by employees or
sub-contractors of OMX possessing suitable skills and experience.

 

7.2

OMX shall provide the Client Services and the Support Services to Client in
accordance with the Client Service Levels and in accordance with Best Industry
Practice. Save as otherwise

 

11



--------------------------------------------------------------------------------

 

agreed in writing by the parties whether in this Agreement or otherwise, all
other specifications, descriptive material, written or oral representations and
all warranties and conditions relating to the Services whether express or
implied by law, shall to the extent permitted by law, be excluded

 

7.3 OMX shall supply the Client with the Services to the Sites

 

7.4 Subject to the limitations set out in Clause 17.4, if the Services are not
provided in accordance with this Agreement, then to the extent that such failure
is caused by the Default of OMX, OMX shall be liable to the Client for the
Client’s Direct Loss. For the purposes of this Clause 7.4 Direct Loss shall mean
the reasonable costs of obtaining such services as are reasonably necessary so
as to allow the Client and its Affiliates to conduct its business and the direct
costs of delayed settlement (in each case arising as a direct result of OMX’s
Default) and such costs shall include, but not be limited to, the fines, fees
and penalties imposed on Client or on an Affiliate of Client by third parties,
to the extent permitted by law.

 

8. SOFTWARE

 

8.1 In consideration of the charges set out in Schedule 3 Part B OMX grants to
the Client a personal, non-exclusive and non-transferable licence to use and
access the System only in connection with the provision of the Client Services
by OMX to Client subject to the restrictions on the Client set out in this
Agreement and in so far as such use is necessary or incidental to the Client
receiving the full benefit of the Services.

 

  8.1.1  The Client may grant permission in writing to its Affiliates to use and
access the System through the Client’s infrastructure on the above basis only.
The Client will give notice in writing to OMX as soon as reasonable practicable
of any Affiliates (other than those set out in Schedule 1) to which it grants
such permission.

 

  8.1.2  The Client will be responsible for all connectivity issues in respect
of Sites other than the Primary Site (as defined in Schedule 1).

 

  8.1.3  Any material changes to the business profile of the Client or its
requirements, usage by it (or its Affiliates) or volumes of trades (other than
as currently envisaged in relation to the Services in Schedule 3 Part B) shall
result in a review of the Charges, to dealt with under the Change Control
Procedures

 

8.2 In relation to any Third Party Software where Third Party Software is
accompanied by Third Party Licence Terms, it is licensed to Client by the third
party on the terms of the Third Party Licence Terms and with any licence
restrictions. In all other cases it is licensed to Client as per Clause 8.1.

 

8.3 In addition to any tasks or obligations expressly set out in the Schedules
Client will:-

 

  8.3.1 promptly notify OMX of any material use of the System in excess of any
licence restrictions set out in this Clause 8.3 or Schedule 6.

 

  8.3.2 use the System only in connection with the provision of the Client
Services by OMX.

 

12



--------------------------------------------------------------------------------

  8.3.3  permit use of the System only by Client’s employees or contractors (or
those of its Affiliates) who have been properly trained in the use of the
Software.

 

  8.3.4  not adapt, alter, amend, modify, reverse engineer, decompile,
disassemble or decode the Software or translate the Software into another
language or write or devise any program from the Software except as expressly
permitted by law.

 

  8.3.5  not transfer, sell, lease charge or otherwise deal in or encumber the
Software

 

  8.3.6  take reasonable steps to protect the confidential information and
Intellectual Property Rights of OMX and/or third parties.

 

  8.3.7  The System may only be used for its own or its Affiliates’ business
purposes for processing its own data and data belonging to its clients and those
of its Affiliates but for no other purpose whatsoever. Use of the Software other
than this shall only be permitted with OMX prior written consent and which may
be also conditional upon applicable upgrade or other additional fees. Any
required changes to the manner of use specified above shall be notified as soon
as reasonably possible by the Client to OMX in writing

 

  8.3.8  Except for access reasonably required by Clients auditors and
regulators and use by its Affiliates as above, the Client shall not permit any
third party to use the System nor use the System on behalf of or for the benefit
of any third party in any way whatsoever, including any consulting,
service-bureau, time sharing, rental or service of any other kind

 

  8.3.9  The Client shall effect and maintain reasonable security measures to
safeguard the System for access to or use by unauthorised persons and shall
notify OMX as soon as reasonably practicable on becoming aware of any material
unauthorised use of or access to the System

 

  8.3.10  The Client shall permit OMX or subject to the Client’s reasonable
business security requirements its authorised representative to inspect and have
reasonable access to any premises and equipment where the System is used to
ensure that the Client is complying with its obligations under this Agreement
upon at least 7 days notice. Such access to equipment, may be where OMX
requires, by remote means

 

  8.3.11  The Client shall not nor shall it permit its Affiliates to misuse the
System or allow the unauthorised use of the System by any third party.

 

8.4 OMX may modify the System and/or the functionality of the System or issue a
new version or release as and when it considers necessary free of charge
provided that:

 

  8.4.1  the Client Services are not adversely affected; and

 

  8.4.2  there is no disruption to Client’s business; and

 

  8.4.3  OMX will use all reasonable endeavours to give prior notice to the
Client of any such changes wherever possible; and

 

13



--------------------------------------------------------------------------------

  8.4.4  OMX acts in good faith.

 

In the event that OMX changes the System, Client will have the opportunity as
described in Clause 5 to test the changes to the System and if Client reasonably
considers that the changes are in breach of clauses 8.4.1 or 8.4.2 or 8.4.4 then
Client shall notify OMX in writing of the fault or problem in question within 14
days after such discovery or the changes to the System shall be deemed to be
accepted by Client

 

OMX shall if Client’s view is accepted (non-acceptance not to be unreasonable)
as soon as reasonably practicable correct the fault(s) or change the Software to
comply with Clauses 8.4.1 and/or 8.4.2. The provisions of clause 11 shall not
apply if OMX wishes to modify the System

 

9. CHARGES

 

9.1 Client shall pay to OMX and any third parties specified in Schedule 3 the
Charges (together with any applicable VAT) for the Client Services calculated at
the rates set out in Schedule 3 to the extent that such Charges are not already
covered by the Implementation Services under or pursuant to the Professional
Services Agreement

 

9.2 OMX shall send to Client each month an invoice in respect of the total
monthly charges. Client shall pay such invoice within thirty (30) days of
receipt thereof unless and to the extent that such charges are the subject of a
bone fide dispute.

 

9.3 OMX shall have the right during any dual currency phase in respect of
Economic Monetary Union (as defined in clause 36) to require the payment of
reasonable extra charges by Client for the costs associated with the dual
currency phase

 

9.4 OMX shall be entitled to charge Client interest in respect of the late
payment of any sums due under this Agreement, except in relation to any sums
which are subject to a bona fide dispute, at the rate of three percent (3%) per
annum above the base rate from time to time of Bank of Scotland Plc from the due
date therefore until payment and to suspend performance of the Services during
any period when Client fails to pay the Charges when due without incurring any
liability to Client. For the avoidance of doubt during any such period of
suspension Client will continue to be liable to pay all Charges due and payable
in respect of the Services already provided by OMX.

 

9.5 Subject to prior agreement by the Client’s Representative Client shall in
addition pay OMX for reasonable expenses, which OMX reasonably incurs in
connection with the provision of the Services. These include but shall not be
limited to all reasonable travelling and subsistence expenses.

 

10. TRANSFERRING STAFF

 

10.1 References in this Agreement to “the Regulations” mean the Transfer of
Undertakings (Protection of Employment) Regulations 1981

 

10.2

The parties do not envisage the Regulations applying as a result of entering
into this Agreement and therefore it is believed that (and for the avoidance of
doubt, without any

 

14



--------------------------------------------------------------------------------

 

warranty being given by either party) no employees or agents or contractors of
Client or any of its Affiliates’ or supplier’s will transfer to OMX or any of
its Affiliates or suppliers under the Regulations or under this Agreement or
vice versa on termination of this Agreement.

 

10.3 If it is subsequently determined by a Court or other Tribunal of competent
jurisdiction that the Regulations do apply to the transaction which is the
subject of this Agreement and if any of Client’s or any of its Affiliates’ or
supplier’s employees, agents or contractors are transferred to OMX pursuant to
the Regulations (“the Transferred Employees”) :-

 

  10.3.1  Client shall indemnify and hold harmless OMX from and against all
losses, costs, awards, liabilities and expenses (including reasonable legal
fees) and demands arising out of or in connection with or as a result of any
claim or demand by any Transferred Employee whether in contract or in tort or
under statute (including the Treaty of Rome and any Directives made under the
authority of that Treaty) for any remedy including without limitation, for
unauthorised deductions from wages pursuant to the Employment Rights Act 1996 or
for statutory redundancy, redundancy, unfair dismissal and/or wrongful
dismissal, equal pay, sex, disability or race discrimination or otherwise
arising from any act, faults or omissions of Client up to the transfer of any
Transferred Employee .

 

  10.3.2  OMX shall indemnify and hold harmless Client from and against all
losses, costs, awards, liability and expenses (including reasonable legal fees)
and demands arising out of or in connection with or as a result of any claim or
demand by any Transferred Employee whether in contract or in tort or under
statute (including the Treaty of Rome and any Directive made under the authority
of that Treaty) for any remedy, order or declaration including without
limitation:

 

  10.3.2.1  any claim or allegation by a Transferred Employee in respect of any
fact or matter where that claim or allegation concerns or arises from (or is
alleged to concern or arise from) employment with OMX on or after the transfer
of any Transferred Employee;

 

  10.3.2.2  any change or allegation of change to the working conditions or
terms of employment of any Transferred Employee or any of them occurring on or
after the transfer of any Transferred Employee;

 

  10.3.2.3  any claim or allegation by any Transferred Employee arising from the
resignation of such Transferred Employee by reason of or related to changes to
his working conditions or changes to his contract of employment which will occur
or is anticipated will occur at the hands of OMX on or after the transfer of any
Transferred Employee;

 

  10.3.2.4  any claim or allegation arising from or connected with the failure
by OMX to comply with its obligations under Regulation 10(3) of the Regulations;
and

 

  10.3.2.5  any claim or allegation arising from any act, fault or omission of
OMX on or after the transfer of any Transferred Employee.

 

15



--------------------------------------------------------------------------------

  10.3.3  OMX shall not, in relation to any staff employed by it or any
Affiliate of OMX or their subcontractor of OMX or any third party in relation to
the provision of the Services (“Staff”), during the period of six months prior
to any assignment, novation, expiry or termination of this Agreement in whole or
in part (“the Assignment”):

 

  10.3.3.1  alter (whether to take effect before, on or after the Assignment)
the terms of employment of any Staff (without the prior written consent of
Client);

 

  10.3.3.2  transfer or otherwise re-deploy or re-assign Staff such that they
are no longer assigned to the Services (or any part of the Services) that is
subject to the Assignment without the prior written consent of Client);

 

  10.3.3.3  induce Staff to resign or object to the Assignment or any transfer
under the Regulations;

 

  10.3.3.4  dismiss or give notice of dismissal to Staff without the prior
written consent of Client (which shall not be withheld or delayed if Staff is
guilty of gross misconduct); and

 

  10.3.3.5  employ, transfer or otherwise re-deploy any person in connection
with the Services (or any part of the Services) such that he would become Staff.

 

  10.3.4  In the event of any claim or allegation made against one of the
parties arising out of or in connection with this Clause 10.3 the other party
shall give such assistance or information relevant to such claim or allegation
as may reasonably be requested. Such assistance and/or information shall be
given promptly.

 

11. CHANGES TO THE SERVICES

 

11.1 At any time during the continuance of this Agreement Client may request and
OMX may recommend variations or additions to any part or parts of the Services
and/or this Agreement and any such changes shall be effected through the Change
Control Procedures.

 

11.2 OMX shall notify Client in writing, within 15 working days (or such longer
period as may be agreed) of receipt of a written variation or addition request
or the making of a written variation or addition recommendation, of any time
required to investigate the effect upon this Agreement of implementing such
variation.

 

12. ACCESS TO SITE(S)

 

12.1 Client shall grant OMX reasonable access to use its premises for the
purposes of the provision of the Services to the extent reasonably necessary.
Client shall free of charge give access to OMX or sub-contractors to all
equipment, hardware and software reasonably required by OMX in order to provide
the Services.

 

12.2

OMX shall be entitled to change the location of any premises from which it
provides the Services or reduce or increase the number of such premises,
provided that it gives thirty (30) calendar days prior notice to Client, and
provided further that the financial implications (if

 

16



--------------------------------------------------------------------------------

 

any) of any such change do not affect the Charges or expenses associated with
the provision of the Services or are agreed by Client in advance.

 

12.3 Both parties will comply with the other’s reasonable security policies in
force from time to time notified to the other in writing from time to time and
will establish and maintain such other security measures and procedures as are
reasonably practicable to provide for the safe custody of the other’s
Information (as that term is defined in clause 22 of this Agreement) and data in
its possession and to prevent unauthorised access thereto or use thereof.

 

12.4 When either party (or its employees, sub-contractors or agents) is allowed
access to the other’s premises that party, and its employees, sub-contractors
and agents, shall obey at all times the reasonable directions of any authorised
representative of the other party, and the requirements of all applicable rules
and regulations, to the extent that the same have been made known in advance to
the party (or its employees, sub-contractors or agents) in question.

 

12.5 Both parties shall be responsible for observance by themselves, their staff
and their subcontractors, of all applicable health and safety precautions
necessary for the protection of such persons and others visiting the Sites or
their property, including all precautions required to be taken under any
legislation.

 

12.6 OMX, its agents and sub-contractors can and will only access OMX Software
for the purposes of performing its obligations under this Agreement. Any access
to data outside the scope of this Agreement by OMX shall only take place with
the consent of Client and any relevant third party

 

13. CLIENT WARRANTIES

 

13.1 Client warrants that:

 

  13.1.1  In relation to any Third Party Software licensed by Client and
procured by Client which OMX needs to access or interface with in order to
perform the Services the licence of the Third Party Software is wide enough to
include the access or interfacing by OMX or that Client has obtained all
necessary consents from the third party to enable OMX to access or interface
with the Third Party Software and Client hereby indemnifies, and shall continue
to indemnify and hold OMX harmless from and against all actions, claims and
demands (and all costs and expenses in connection therewith) suffered or
incurred by OMX in respect of any claims by third parties that OMX does not have
the right to use, access or interface with the Third Party Software provided
always that OMX has notified Client of the scope of the licence required prior
to procurement by Client and has used the Third Party Software in accordance
with such licence;

 

  13.1.2  Client has the necessary power, authority and consents required to
enable it to enter into this Agreement and to perform its obligations hereunder
and such agreement constitutes legal, valid and binding obligations of Client;

 

17



--------------------------------------------------------------------------------

  13.1.3  All necessary authorisations (including, without limitation, any
regulatory or governmental consents or approvals) to enable or entitle Client to
enter into and perform its obligations hereunder and to carry on its business
have been obtained and are in full force and effect and will remain in such
force and effect at all times during the term hereof;

 

  13.1.4  All information supplied by Client to OMX (including, without
limitation, information relating to any customer or any customer account) will
be supplied in good faith;

 

  13.1.5  Client will not do anything or omit to do anything, which would cause
OMX to breach any provision of the FSMA or any other applicable legal or
statutory requirements;

 

  13.1.6  The Client will procure that its Affiliates are aware of and will at
all times fully comply with the Client’s obligations herein and the other terms
of this Agreement except in respect of payment obligations

 

14. OMX WARRANTIES

 

14.1 OMX warrants to Client that:

 

  14.1.1  OMX will provide the Services exercising such skill and care as is
specified in clause 7 and in accordance with the terms of this Agreement;

 

  14.1.2  OMX has full right, power and authority to provide the Services to
Client in accordance with the terms of this Agreement;

 

  14.1.3  OMX is lawfully entitled to grant the permissions, licences and
sub-licences set out in clause 8;

 

  14.1.4  the provision of the Services and the System under this Agreement will
be materially in accordance with the Business Requirements;

 

  14.1.5  OMX shall, prior to the Commencement Date, inform Client of the
arrangements that it has established for disaster recovery, continuity and
contingency planning and continue to comply with these arrangements throughout
the course of this Agreement to secure the continued performance and operational
resilience of the Services by means of back-up and recovery facilities and
services;

 

  14.1.6  OMX will be from the Commencement Date and, for the duration of this
Agreement will remain, authorised under the FSMA and will at all times comply
with the FSMA and the scope of its FSA permission;

 

  14.1.7  OMX will not do anything or omit to do anything, which would cause
Client to breach any provision of the FSMA or any other applicable legal or
statutory requirements;

 

Except for the express warranties that are given in this clause 14, OMX gives no
other warranties or representations with regard to the Services or the System.
Any other warranties or conditions,

 

18



--------------------------------------------------------------------------------

express or implied, statutory or otherwise are excluded from this Agreement to
the extent permitted by law. Without limiting the foregoing OMX does not warrant
that the System or Services will be entirely error free or will run
uninterrupted

 

15. DATA PROTECTION ACT 1998

 

15.1 OMX will not be responsible or liable for the results of inaccurate Data
except to the extent caused by OMX negligence or breach of this Agreement.

 

15.2 The Client Data shall remain Client’s exclusive property

 

15.3 Client will comply with the Data Protection 1998 (“the Act”) and any future
legislation enacted in replacement of the Act.

 

15.4 OMX, acting as Data Processor (as defined in the Act), will comply with the
Act and any future legislation enacted in replacement of the Act:

 

16. REGULATORY AND AUDIT RESPONSIBILITIES

 

16.1 OMX acknowledges that it has been made aware that Client has certain
regulatory compliance responsibilities in connection with the outsourcing of any
services that, having regard to the nature and scope of the services provided,
are or may be considered by the FSA under policy guidelines provided by the FSA
from time to time to amount to a material outsourcing of services (the “FSA
Outsourcing Policy”). These would include responsibilities of Client in respect
of the supervision and discharge of any outsourced functions; the conducting of
an impact assessment of the outsourcing on its systems and controls; the
assessment of the suitability of any outsourcing service provider; and ensuring
the adequate supervision and monitoring of outsourced services and addressing
any areas of concern.

 

16.2 In light of Clause 16.1 above, the parties have reviewed the Client
Services to be provided to Client by OMX and agree that such Services involve a
material outsourcing of services by Client pursuant to the FSA Outsourcing
Policy. OMX, therefore, agrees that it will:

 

  16.2.1  co-operate in good faith with any requests made by Client, its
auditors (internal and external) and any applicable regulatory bodies;

 

  16.2.2  deal in an open and co-operative way with the applicable regulatory
body and persons appointed by the applicable regulatory body in relation to the
discharge of the applicable regulatory body’s functions in relation to Client or
OMX. OMX’s obligations of co-operation with, and affording access to, the
applicable regulatory body shall be subject to the same standards relating to
the extent of co-operation and access that would apply to Client in respect of
the applicable regulatory body had the Client Services not been outsourced to
OMX under this Agreement;

 

  16.2.3 

allow Client rights of access (which shall include whatever rights of access are
required in order to meet the requirements of the applicable regulatory body) by
itself, its auditors (internal and external) or through agents to OMX’s
personnel, records, systems and data in so far as they relate to the Client
Services or compliance with the terms of this Agreement during business hours
with

 

19



--------------------------------------------------------------------------------

 

reasonable notice (save where otherwise required by the applicable regulatory
body) in order to satisfy itself that OMX and its employees, agents and
sub-contractors have the necessary ability, resources and commitment to ensure
their compliance with this Agreement in providing the Client Services and are
acting in accordance with it;

 

  16.2.4  provide Client with all such reports and other information as Client
may request in order to comply with its own obligations under the FSMA;

 

  16.2.5  bring to Client’s attention as soon as reasonably possible any
developments that will or may have an adverse impact on OMX’s ability to meet
its obligations under this Agreement.

 

16.3 Client shall pay any reasonable costs for action necessarily taken by OMX
under Clause 16.2

 

16.4 OMX shall comply with, and shall use its reasonable endeavours to ensure
that all of its employees involved in any way with the performance of its
obligations under this Agreement comply with, all relevant applicable laws and
regulations, including, but not limited to, those in relation to insider dealing
and misuse of confidential, restricted or price-sensitive information as are in
force from time to time in any country in which OMX is delivering the Services
on behalf of the Client.

 

16.5 OMX acknowledges the existence and importance of the national and
international regulatory approvals, processes, and other procedures with which
all of the Client’s products and processes must comply.

 

16.6 OMX will, at all times, comply with and will ensure that the Services and
its employees and Sub-contractors comply with the Regulatory Requirements.

 

17. LIMITATION OF LIABILITY

 

17.1 The following provisions set out the parties entire liability (including
any liability for the acts and omissions of their respective employees, agents
or sub-contractors) to each other in respect of:

 

  17.1.1  any breach of their respective contractual obligations under this
Agreement; and

 

  17.1.2  any representation, statement or tortious act or omission, including
negligence, arising under or in connection with this Agreement.

 

17.2 Any act or omission on the part of either party or its employees, agents or
sub-contractors, falling within clause 17.1 above shall, for the purposes of
this clause 17 be known as an “Event of Default”. OMX shall not be deemed to
have breached its obligations under this Agreement to the extent that any act or
omission on its part is due to any delay or failure by Client to give
instructions, authority or information where the same has been properly sought
or to the extent that the act or omission on OMX part arises due to an act or
omission on the part of Client.

 

20



--------------------------------------------------------------------------------

17.3 OMX will accept unlimited liability for:

 

  17.3.1  death or personal injury caused by the negligence of OMX; and

 

  17.3.2  any breach of its obligations implied by Section 12 of the Sale of
Goods Act 1979 or Section 2 of the Supply of Goods and Services Act 1982; and

 

  17.3.3  fraud committed by OMX, any of its employees, sub-contractors or
agents.

 

17.4 Except in the case of any liability on the part of OMX referred to in
clause 17.3 and clause 19.2 OMX aggregate liability for all Events of Default in
each year of this Agreement (the first year commencing with the Effective Date
and each subsequent year) shall not exceed the total Direct Charges (excluding
VAT) and Indirect Charges paid by Client to OMX under this Agreement during the
12 month period immediately preceding the date the claim is received by OMX or
One million pounds (£1 million) (whichever is the greater).

 

17.5 Subject to clause 17.3 and except as may otherwise be provided by Clause
7.4 above, OMX shall not be liable for loss of profits, loss of business, loss
of savings, loss of goodwill, claims by third parties (except those for which
OMX has provided an express indemnity in clause 19.2 of this Agreement) loss of
anticipated savings (whether direct or indirect) or for any type of special,
direct, indirect or consequential loss howsoever caused, even if caused by OMX
negligence and/or breach of contract and even if such loss was reasonably
foreseeable or OMX had been advised of the possibility of Client incurring the
same.

 

17.6 The parties each confirm that the exclusions and limitations of liability
of OMX set out in this clause 17 are fair and reasonable having regard to the
nature of the Services provided by OMX in this Agreement.

 

18. SUPERVISION OF THE SERVICES

 

18.1 OMX and Client shall each nominate a Representative who shall be authorised
to make decisions relating to the Services and who shall be responsible for:

 

  18.1.1  organising all respective meetings and respective actions provided for
in this Agreement; and

 

  18.1.2  providing and/or allowing access to all information and documentation
to which OMX or Client (as the case may be) and/or their agents sub-contractors
or professional advisors are entitled to pursuant to this Agreement (subject to
the provisions in respect of confidentiality set out in clause 22 below).

 

18.2 Each party shall inform the other of any change in the identity of its
Representative during the course of this Agreement.

 

19. INTELLECTUAL PROPERTY RIGHTS AND CLIENT DATA

 

19.1

The Software, the System and all OMX’s Intellectual Property Rights that exist
within the aforementioned items (together referred to in this clause 19 as ‘the
Materials’) are and shall remain the exclusive property of OMX and third party
Intellectual Property Rights in such

 

21



--------------------------------------------------------------------------------

 

Materials shall remain the exclusive property of such third parties (unless
otherwise agreed with such third parties) Client’s Intellectual Property Rights
in any information or materials which are used or accessed by OMX in any way
shall remain the exclusive property of Client. Nothing in this Agreement shall
pass to Client any rights of title or ownership in the Materials themselves.

 

19.2 Notwithstanding any other provision of this Agreement OMX hereby agrees to
indemnify, defend and hold the Client harmless from and against any costs,
claims, demands, damages and expenses arising out of or in connection with any
actual or alleged infringement of any third party Intellectual Property Rights
within the United Kingdom or other European country which is a contracting party
to the Berne Convention, and where such actual or alleged infringement arises
from the supply or licensing of intellectual property by OMX to the Client under
or in connection with this Agreement, (an “Intellectual Property Infringement”)
provided that (i) OMX is allowed conduct of the defence of the claim as far as
reasonably practicable at OMX’s cost, (ii) the Client makes no prejudicial
admission or statement, (iii) the Client gives OMX all reasonable assistance
with such claim at OMX’s cost and (iv) the claim is not caused by a any breach
of Client’s obligations under this Agreement.

 

19.3 OMX acknowledges that the Client Data and all rights of whatever nature in
and/or in relation to it shall at all times be and remain the sole property of
the Client and the Client hereby reserves all Intellectual Property Rights which
may subsist in the Client Data.

 

19.4 OMX and the Client shall each take reasonable precautions (having regard to
the nature of their respective obligations under this Agreement) to preserve the
integrity of the Client Data and to prevent any loss, corruption or degradation
of the Client Data . This shall include, but not be limited to, taking all
reasonable steps, commensurate with the latest industry standards from time to
time, to prevent hacking, viruses and industrial espionage from affecting the
Client Data in any way. If (a) a virus is found to have been introduced into
such systems or (b) Client’s receipt of the Services is otherwise affected by
any routine designed to disable, lock or erase a computer program automatically
with the passage of time or under the positive control of a person other than a
licensee of the software (each of (a) and (b) a “Virus Event”), then OMX shall
use commercially reasonable efforts to assist the Client in mitigating the
effects thereof, in the case of an introduction by OMX or a Sub-contractor of
OMX at OMX’s cost but otherwise at the Client’s cost. OMX shall be responsible
for any infection of any Client Data caused by OMX Personnel.

 

19.5 In connection with the supply of the Services OMX and its Sub-contractors
shall at the request of the Client in the event of any loss, corruption or
degradation of the Client Data and without prejudice to any other remedies that
may be available to it either under this Agreement or otherwise, restore or
procure the restoration of the Client Data to its former state immediately prior
to the event giving rise to the loss, corruption or degradation. OMX shall bear
the costs of restoration of the Client Data under this Clause to the extent that
the Client Data loss is caused by OMX and/or its Sub-contractors.

 

19.6

Upon an Intellectual Property Infringement and without prejudice to Client’s
remedies in respect of any breach of this Agreement OMX may at its own expense
and option (i) procure the right for Client to continue using the relevant
Materials; (ii) modify them so that they

 

22



--------------------------------------------------------------------------------

 

become non-infringing; or (iii) replace them with suitable and comparable
non-infringing substitutes.

 

20. TERMINATION

 

20.1 This Agreement may be terminated by notice in accordance with clause 2 and
may be terminated earlier:

 

  20.1.1  forthwith by either party if the other:

 

  20.1.1.1  is in material breach of any of the terms of this Agreement and,
where the breach is capable of remedy, the other party fails to remedy such
breach within thirty days’ service of a written notice from the party not in
breach, specifying the breach and requiring it to be remedied or if the breach
is not capable of remedy;

 

  20.1.1.2  being a company, summons a meeting of its creditors, makes a
proposal for a voluntary arrangement, becomes subject to any voluntary
arrangement, is unable to pay its debts within the meaning of section 123
Insolvency Act 1986, has a receiver, manager, administrator or administrative
receiver appointed over any of its assets, undertakings or income, has passed a
resolution for its winding-up (save for the purpose of a voluntary
reconstruction or amalgamation, is subject to a petition presented to any Court
for its winding-up (save for the purpose of a voluntary reconstruction or
amalgamation, is subject to a petition presented to any Court for its
administration, has a provisional liquidator appointed, has a proposal made for
a scheme of arrangement under section 425 Companies Act 1985 or is the subject
of a notice to strike off the register at Companies House or is subject to an
administration order;

 

  20.1.1.3  being an individual, partnership or firm has entered into any
composition or arrangement with its creditors, has a bankruptcy order made
against it, has been made subject to an application for an interim order under
section 253 Insolvency Act 1986 or an order under section 273 Insolvency Act
1986, has a petition presented for an Administration Order under Part III
Insolvent Partnerships Order 1994 (“the Order”), has a petition presented for
winding up as an unregistered company under Parts IV or V of the Order, has an
interim receiver of its property appointed under section 286 Insolvency Act
1986, is unable to pay its debts within the meaning of sections 267 and 268
Insolvency Act 1986, has a receiver or manager appointed over any of its assets,
has a receiver appointed under the Mental Health Act 1983, dies or by reason of
any illness (including mental disorder or infirmity), accident or injury or any
other cause whatsoever becomes unable for a consecutive period of six months or
for an aggregate period of 6 (Six) months in any one consecutive period of 6
(Six) months to comply with its obligations under this Agreement;

 

23



--------------------------------------------------------------------------------

  20.1.1.4  has any distraint, execution or other process levied or enforced on
any of its property;

 

  20.1.1.5  ceases, or appears in the reasonable opinion of the party wishing to
terminate likely or is threatening to cease to conduct business;

 

  20.1.1.6  forthwith by either party if it is required to do so by law or by
regulatory requirement of the FSA.

 

  20.1.2  on 12 months’ notice by OMX if the business of the Client is sold or
otherwise acquired by or becomes subject to the Control of a competitor of OMX.
In this context “competitor” shall mean any legal entity which provides or
intends to provide clearing, settlement, custody, back office or associated
business processing or systems outsourcing services;

 

  20.1.3  by OMX where any invoice rendered to the Client remains wholly or
materially unpaid for more than 60 days after the same became due unless there
is a bona fide dispute in respect of the same and provided that OMX has given
Client reasonable notice in respect of the Client’s non-payment

 

20.2 For the purposes of clause 20.1.1.1 a breach shall be considered capable of
remedy if the party in breach can comply with the provisions in question in all
respects other than as to the time of performance provided that time of
performance is not of the essence but also provided that performance occurs
within a reasonable time.

 

20.3 The rights to terminate this Agreement given by this clause shall not
prejudice any other right or remedy of either party in respect of the breach
concerned (if any) or any other breach.

 

21. EFFECT OF TERMINATION

 

21.1 Any termination of this Agreement for any reason shall not affect any
accrued rights or liabilities of either party, nor the coming into force, or the
continuance in force, of any provision of this Agreement which is expressly or
by implication intended to come into or continue in force on or after such
termination, including without limitation clauses 17,19, 20, 21, and 22.

 

21.2 Upon the expiry of notice of termination of this Agreement for whatever
reason or upon the termination taking effect if notice is not required:

 

  21.2.1  Client’s licence to use and access the Software as per clause 8.1
shall immediately cease (subject to clause 21.3)

 

  21.2.2  OMX will immediately cease to provide the Services (subject to clause
21.3.).

 

  21.2.3 

OMX shall render reasonable assistance to the Client, if requested, to the
extent necessary to effect an orderly hand-over of the Services to the Client or
a replacement supplier such that the Services can be carried on with the minimum
of

 

24



--------------------------------------------------------------------------------

 

interruption and inconvenience to the Client and the Client shall reimburse OMX
for such assistance at reasonable cost ; and

 

  21.2.4  OMX shall return to the Client or, at the Client’s discretion, a
replacement supplier all Confidential Information and other Client Data
belonging to the Client and the Client shall reimburse OMX for such assistance
at reasonable cost

 

21.3 With effect from the date of termination of this Agreement (the
“Termination Date”), and until such time as the plan for the handover of the
Services pursuant to clause 21.2.3 above has been fully implemented, OMX may in
its absolute discretion agree with Client to continue the provision of the
Services to Client in accordance with the terms and conditions of this
Agreement, except that it shall be entitled to be paid for such Services and all
other actions reasonably necessary to implement this Clause 21 at its then
prevailing charges which shall be reasonable. Such charges shall be payable by
Client within thirty (30) days of Client receiving an invoice therefor
containing a break-down of agreed charges;

 

  21.3.1  OMX will, at Client’s request and reasonable cost, supply a copy of
the Client Data to Client as soon as reasonably possible;

 

  21.3.2  immediately following the Termination Date both parties shall promptly
deliver up to the other all property supplied by the other and all materials
incorporating any Information (as defined in clause 22.1 below) of the other,
and will destroy any Information contained in any materials prepared by OMX
except for Client Data and except as may be required for legal, regulatory or
audit reasons. Within 14 days after the Termination Date both parties shall
certify in writing to the other that they have fully complied with their
obligations under this clause 21.3.2.

 

  21.3.3  except in the case of termination by the Client under Clause 5.4 or
Clause 20 all outstanding Charges already incurred shall become immediately due
and payable by Client to OMX;

 

21.4 Subject as otherwise provided in this Agreement, or subject to any rights
or obligations, which have accrued prior to termination, neither party shall
have any further obligation to the other under this Agreement.

 

21.5 Without prejudice to the foregoing, the specific details of the post
termination obligations of the parties shall be dealt with in accordance with
Schedule 9.

 

22. CONFIDENTIALITY

 

22.1 Each party undertakes to:

 

  22.1.1 

keep confidential all information (written or oral) concerning the business and
affairs of the other that it shall have obtained or received as a result of the
discussions leading up to or the entering into or performance of this Agreement
(“the Information”). The term “Information” extends to all knowledge and
information relating to the trade, business, activities, operations,
organisations, finances, processes, drawings, specifications, methods, designs,
formulae,

 

25



--------------------------------------------------------------------------------

 

software and technology of and concerning the other party and any of its
brokers, clients or suppliers;

 

  22.1.2  not without the other party’s written consent to disclose the
Information in whole or in part to any other person, save those of its
employees, agents and sub-contractors involved in the provision or receipt of
the Services and who have a need to know the same; and

 

  22.1.3  use the Information solely in connection with the provision or receipt
of the Services and not for its own benefit or the benefit of any third party.

 

22.2 The provisions of clause 22.1 above shall not apply to the whole or any
part of the Information to the extent that it is:

 

  22.2.1  already in the other party’s possession on the date of its disclosure
without breach of any obligation of confidentiality; or

 

  22.2.2  in the public domain other than as a result of a breach of this
clause;

 

  22.2.3  independently developed by the other party without reference to or use
of the Information;

 

  22.2.4  required to be disclosed by law or regulation to which a party or one
or more of its Affiliates is subject.

 

22.3 Neither party shall without the prior written consent of the other divulge
any part of the Information to any person except:

 

  22.3.1  the party’s own employees and contractors and then only to those
employees and contractors who need to know the same;

 

  22.3.2  the party’s auditors, HM Inspector of Taxes, HM Customs and Excise,
the FSA and any other persons or bodies having a right, duty or obligation to
know the business of the party and then only in pursuance of such right, duty or
obligation.

 

22.4 For the purposes of OMX undertaking under clause 22.1 above, the
Information shall be deemed to include all Client Data of Client.

 

22.5 Each party undertakes to make all its relevant employees, agents and
sub-contractors aware of the confidentiality of the Information and the
provisions of this clause 22, and, without limitation to the foregoing, to take
all such steps as shall from time to time be necessary to ensure compliance by
its employees, agents and sub-contractors with the provisions of this clause 22.

 

22.6 Each party (the “Receiving Party”) shall promptly notify the other party
(the “Disclosing Party”) if it becomes aware of any breach of confidence by any
person to whom the Receiving Party divulges all or any part of the Information
and shall give the Disclosing Party all reasonable assistance in connection with
any proceedings which the Disclosing Party may institute against such person for
breach of confidence.

 

26



--------------------------------------------------------------------------------

22.7 OMX will maintain the confidentiality of the Client, its Affiliates and
their clients or customers.

 

22.8 OMX will establish and maintain such security measures and procedures as
are reasonably practicable to provide for the safe custody of the Client’s
Information and data in its possession and to prevent unauthorised access
thereto or use thereof.

 

The foregoing obligations as to confidentiality shall remain in full force and
effect notwithstanding any termination of this Agreement.

 

22.9 without prejudice to the generality of the foregoing no Sub-contractor nor
any person engaged by any Sub-contractor whether as a servant or a consultant or
otherwise nor OMX shall use Information belonging to the Client for the
solicitation of business from the Client or any Affiliate of the Client by OMX
or by such servant or consultant or by any third party.

 

22.10  For the purpose of OMX’s undertaking under Clauses 22.1 and Clause 22.3
above, the Information shall be deemed to include all Client Data.

 

23. FORCE MAJEURE

 

23.1 Neither party shall be deemed to be in breach of this Agreement or
otherwise liable to the other party in any manner whatsoever for any failure or
delay in performing its obligations under this Agreement due to Force Majeure.

 

23.2 If a party’s performance of its obligations under this Agreement is
affected by Force Majeure, then:

 

  23.2.1  it shall give written notice to the other party, specifying the nature
and extent of the Force Majeure, within such reasonable period on becoming aware
of the Force Majeure and will at all times use all reasonable endeavours to
mitigate the severity of the Force Majeure;

 

  23.2.2  subject to the provisions of clause 23.3, the date for performance of
such obligation shall be deemed suspended but only for a period equal to the
delay caused by such event;

 

  23.2.3  it shall not be entitled to payment from the other party in respect of
extra costs and expenses incurred by virtue of the Force Majeure event.

 

23.3 If the Force Majeure in question prevails for a continuous period in excess
of 30 days after the date on which the Force Majeure begins, either party is
then entitled to give notice in writing to the other party to terminate this
Agreement. This notice to terminate must specify the termination date, which
must not be less than 28 days after the date on which the notice to terminate is
given. Once a notice to terminate has been validly given, this Agreement will
terminate on the termination date set out in the notice.

 

24. WAIVER

 

24.1

Any failure or delay by either party in exercising any right, power or remedy
under this Agreement shall not in any circumstances impair such right, power or
remedy nor operate as

 

27



--------------------------------------------------------------------------------

 

a waiver of it. The single or partial exercise by either party of any other
right, power or remedy under this Agreement shall not in any circumstances
preclude any other or further exercise of it, or the exercise of any other
right, power or remedy.

 

24.2  Save as otherwise expressly provided in this Agreement the rights, powers
and remedies provided in this Agreement are cumulative and not exclusive of any
rights, powers and remedies provided by law.

 

24.3  Any waiver of a breach of, or default under, any of the terms of this
Agreement shall not be deemed to be a waiver of any subsequent breach or default
and shall in no way affect the other terms of this Agreement.

 

25. NOTICES

 

Any demand, notice or communication may be given by hand or sent by first class
pre-paid post, or facsimile transmission (but not by e-mail) and shall be deemed
to have been duly served:

 

25.1  if delivered by hand, when left at the proper address for service;

 

25.2  if given or made by prepaid first class post, 48 hours after being posted
(excluding Saturdays, Sundays and public holidays);

 

25.3  if given or made by facsimile transmission, at the time of transmission,
provided that a confirming copy is sent by first class pre-paid post or by hand
to the other party within 72 hours after transmission.

 

Provided that, where in the case of delivery by hand or transmission by
facsimile, such delivery or transmission occurs either after 4.00 p.m. on a
Business Day, or on a day other than a Business Day, service shall be deemed to
occur at 9.00 a.m. on the next following Business Day (such times being local
time at the address of the recipient).

 

Any demand, notice or communication shall be made in writing or by facsimile
addressed to the recipient at its registered office or its address stated in
this Agreement (or such other address, or facsimile number as may be notified in
writing from time to time) and shall be marked for the attention of the Chief
Executive in the case of OMX and the Chief Legal Officer in the case of the
Client.

 

26. PUBLICITY

 

No announcement or information concerning this Agreement, or any ancillary
matter, shall be made or released or authorised to be made or released in any
advertising, publicity, promotional or other marketing activities by either of
the parties (but excluding any disclosure required by legal, accounting or
regulatory requirements) without the prior written consent of the other.

 

28



--------------------------------------------------------------------------------

27. INVALIDITY AND SEVERABILITY

 

If any provision of this Agreement is held by any court or other competent
authority to be void or unenforceable in whole or part:

 

27.1  this shall not affect or impair the legality, validity or enforceability
of any other provision of this Agreement.

 

27.2  the parties shall in good faith amend and, if necessary, novate this
Agreement to reflect as nearly as possible the spirit and intention behind that
illegal, invalid or unenforceable provision, to the extent that such spirit and
intention is consistent with the laws of England, and so that the amended clause
complies with the laws of England.

 

28. ENTIRE AGREEMENT

 

This Agreement and the Professional Services Agreement contains all the terms
which the parties have agreed in relation to the transactions provided for by
this Agreement and neither of the parties have been induced to enter into this
Agreement by a statement or promise which it does not contain. This shall not
exclude any liability, which a party would otherwise have to the other party in
respect of any statement made fraudulently by that party prior to the date of
this Agreement.

 

29. SUCCESSORS

 

This Agreement shall be binding upon and enure for the benefit of the successors
in title of the parties.

 

30. ASSIGNMENT

 

This Agreement is personal to the parties, and neither of them may, without the
written consent of the other, assign, mortgage, charge (otherwise than by
floating charge) or dispose of any of its rights hereunder, or otherwise
delegate any of its obligations under this Agreement without the consent of the
other party, such consent not to be unreasonably withheld or delayed.

 

31. NO PARTNERSHIP OR JOINT VENTURE

 

Nothing in this Agreement shall create, or be deemed to create, a partnership or
joint venture between the parties.

 

32. SUBCONTRACTING

 

Subject to the agreement of the Client, which shall not be required in the case
of sub-contracting to JHC PLC, such agreement not to be unreasonably withheld or
delayed, OMX will be free to sub-contract or appoint agents in relation to any
or all of its rights and obligations under this Agreement but OMX will remain
contractually responsible for any obligations, which are sub-contracted.

 

29



--------------------------------------------------------------------------------

33. DISPUTES

 

33.1  If a dispute arises out of or in connection with this Agreement (a
“Dispute”) it shall be determined in accordance with the procedure set out in
this clause 33.

 

  33.1.1  The Dispute may be referred by either party in writing for final
settlement to OMX Representative and Client’s Representative who will use
reasonable endeavours to resolve the Dispute by negotiating in good faith within
30 days.

 

  33.1.2  If Dispute is not resolved after the procedure set out in clause
33.1.1, the Dispute may be referred by either party in writing to OMX Chief
Executive/Chairman and Client’s Chief Operating Officer/Chairman who will use
reasonable endeavours to resolve the Dispute by negotiating in good faith within
30 days of the reference of the Dispute to such level.

 

  33.1.3  If Dispute is not resolved after the procedure set out in clause
33.1.2, the parties will attempt to settle it by mediation in accordance with
the Centre for Dispute Resolution (CEDR) Model Mediation Procedure. To initiate
a mediation a party must give notice in writing to the other party requesting
mediation (“the ADR Notice”) and shall send a copy of the ADR Notice to CEDR. If
there is any point in the conduct of the mediation (including nomination of the
mediator) upon which the parties cannot agree within 14 days from the date of
the ADR Notice, CEDR will, at the request of either party, decide that point for
the parties, having consulted with them. The mediation will start not later than
28 days after the date of the ADR Notice.

 

  33.1.4  Nothing in this clause 33 will restrict either party’s freedom to
commence legal proceedings to preserve any legal right or remedy or to protect
any Intellectual Property Rights or trade secrets whether by way of injunctive
relief or otherwise.

 

34. NON-SOLICITATION

 

34.1  Neither party shall during the term of this Agreement and for a period of
twelve months after expiry or termination howsoever caused, solicit the other
party’s staff who have been employed or engaged in the provision or receipt of
the Services or in the performance of this Agreement. For the purposes of this
clause “solicit” means the soliciting of such person with a view to engaging
such person as an employee, director, sub-contractor or independent contractor
other than as part of a bone fide public recruitment process.

 

34.2  In the event that either party is in breach of clause 34.1 above, the
party in breach shall pay to the other by way of liquidated damages an amount
equal to 75 (Seventy Five) per cent of the gross annual salary (as at the time
of the breach) of the person so employed or engaged. This provision shall be
without prejudice to either party’s ability to seek injunctive relief.

 

34.3  The parties hereby acknowledge and agree that the formula specified in
clause 34.2 above is a reasonable estimation of the loss which would be incurred
by the loss of the person so employed or engaged.

 

30



--------------------------------------------------------------------------------

35. INDEMNITY - CONDUCT OF CLAIMS

 

35.1  In respect of any claim arising under any indemnity contained in this
Agreement, the party indemnified (“Indemnified Party”) shall:

 

  35.1.1  as soon as reasonably practicable give to the (the Indemnifying Party)
written notice of the claim, circumstance or matter against which the
Indemnified Party is claiming to be indemnified, and all details of the claim
from time to time in the knowledge or possession of that party; and

 

  35.1.2  where the claim relates to a claim by any third party against the
Indemnified Party, not without the prior written consent of the other party,
(which shall not be unreasonably withheld or delayed) admit liability or make
any offer, promise, compromise or settlement with the third party in respect of
the claim to the extent that such affects the liability of the Indemnifying
Party; and

 

  35.1.3  where the claim relates to a claim by any third party against the
Indemnified Party, at the request of the Indemnifying Party, and against the
Indemnifying Party providing to the reasonable satisfaction of the Indemnified
Party security for all costs, charges and expenses, surrender to the
Indemnifying Party or its insurers, on request, the conduct, in the Indemnified
Party’s name, of the defence, settlement and/or counterclaim of the third
party’s claim (provided that the Indemnified Party shall be kept fully informed
as to the conduct of such defence, settlement and/or counterclaim).

 

36. EMU CONTINUITY OF CONTRACT

 

36.1  The parties to this Agreement confirm that the occurrence or
non-occurrence of an event associated with Economic Monetary Union in the
European Union will not have the effect of altering any term of, (subject to
clause 9.3) or discharging or excusing performance under this Agreement or any
transaction, or give a party the right unilaterally to alter or terminate the
Agreement or any transaction.

 

36.2  the words “an event associated with Economic Monetary Union in the
European Union” shall include without limitation each and any combination of the
following:

 

  36.2.1  the introduction of, change over to or operation of a single or
unified European currency (whether known as the Euro or otherwise);

 

  36.2.2  the fixing of conversion rates between a Member State’s currency and
the new currency or between the currencies of Member States;

 

  36.2.3  the substitution of that new currency for the ECU as the unit of
account in the European Union;

 

  36.2.4  the introduction of that new currency as lawful currency in a Member
State;

 

  36.2.5  the withdrawal from legal tender of any currency which, before the
introduction of the new currency, was lawful currency in one of the Member
States; or

 

31



--------------------------------------------------------------------------------

  36.2.6  the disappearance or replacement of a relevant rate option or other
price source for the ECU or the national currency of any Member State, or the
failure of the agreed sponsor (or successor sponsor) to publish or display a
relevant rate, index, price, page or screen; or

 

  36.2.7  the withdrawal of any Member State from the operation of a single or
unified European currency.

 

37. VARIATIONS

 

No variation of this Agreement shall be valid unless in writing signed by a duly
authorised representative of each of the parties.

 

38. CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

The parties to this Agreement do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it.

 

39. LAW

 

The formation, construction, performance, validity and all aspects whatsoever of
this Agreement shall be governed by English law and the parties hereby agree to
submit to the exclusive jurisdiction of the English courts.

 

OMX SECURITIES SERVICES UK LLP

      /s/ John Blackman         Partner          /s/ Elizabeth Sipiere        
Partner

INSTINET GLOBAL SERVICES LIMITED

      /s/ Ken Tregidgo         Director          /s/ Julian Creighton        
Director/Secretary

 

32